Exhibit 10.1

 

 

LINE OF CREDIT AGREEMENT

 

Borrower:   Alternative Investment Corp. Lender: Alternative Strategy Partners  
  Ceiling Amount: $1,000,000.00 Date of Note: August 8, 2019

 

Alternative Strategy Partners Pte Ltd, a Singaporean corporation with a
principal place of business at 10 Collyer Quay Level 40 #40-53, Ocean Financial
Centre, Singapore 049315 (together with its successors and assigns, the
“Lender”) commits itself, subject to the terms of this Agreement (the
“Agreement”) to make advances (“Advances”) available to Alternative Investment
Corporation, a Nevada corporation with a principal place of business at 150 East
52nd Street, Suite 1102, New York, NY 10022 (the “Borrower”), in such amounts as
Borrower may request, and the Borrower agrees to accept and repay Lender the
Advances, with interest thereon at the Rate of Interest as defined herein, in
accordance with the terms hereof. In no event shall the total Advances
outstanding at any one time exceed the aggregate principal amount of One Million
and 00/100 Dollars ($1,000,000.00) (the “Ceiling Amount”).

 

The Borrower may borrow up to the Ceiling Amount in full or in part, repay in
full or in part, and reborrow in accordance with the terms of this Agreement. In
no event shall the total Advances outstanding at any one time exceed the Ceiling
Amount as it may vary during various times of the year. Advances in excess of
the Ceiling Amount are “Overadvances.”

 

This Line of Credit and all amendments, extensions and replacements hereof is
secured by all business assets of Borrower pursuant to a Security Agreement
dated on or about even date herewith.

 

Lender’s commitment shall expire on the first to occur of the following: (a) the
occurrence of an Event of Default as defined herein, or (c) the Maturity Date
set forth below.

 

In consideration of this commitment by Lender, the Borrower agrees with the
Lender as follows:

 

1.              EXPIRATION DATE / MATURITY. The availability of Advances
hereunder shall terminate and expire and this Agreement shall mature on December
31, 2024 (the “Maturity Date”). Therefore, unless sooner accelerated or renewed,
the entire principal balance hereof (including costs and late fees), together
with all interest thereon, shall be due and payable to Lender on said date
without further notice or demand. If the Maturity Date is a day other than a
business day of the Lender, the maturity hereof shall be extended to the next
succeeding business day, and interest shall be payable with respect to such
extension. The Maturity Date may be extended for successive periods at the
Lender’s sole discretion following its review of credit, pricing and all other
underwriting criteria deemed appropriate by Lender. Each successive renewal
shall modify the Maturity Date, and the term “Maturity Date” shall mean such
extended date. Renewal may be accomplished only by letter agreement or similar
instrument signed by an officer of Lender.

 

2.              RATE OF INTEREST. For each day any principal amount due
hereunder shall remain outstanding and unpaid under this credit facility,
interest shall accrue thereon for a maximum of 8% per annum, unless the maturity
date is reached.

 

d.       DEFAULT / POST JUDGMENT INTEREST RATE. The Lender shall have the right
to charge interest on the unpaid principal balance hereof at an interest rate of
ten percent (10.0%) per annum in excess of the Rate of Interest otherwise
payable as provided herein for any period during which the Borrower shall be in
default under any material provision hereof or there shall be a default under
any other document guarantying, governing or securing this Note. The Rate of
Interest as set forth herein shall apply following entry of any judgment hereon
notwithstanding any otherwise applicable statutory rate.

 

 

 

  

3.              PAYMENT. All payments shall be made by Borrower to Lender at its
principal office in New York, NY in immediately available funds.

 

4.              BALANCE FORWARD. The Line of Credit and the provisions of this
Agreement are applicable retroactively to any promissory note which the Borrower
and Lender may have signed preceding the date of this Agreement. To date, the
Line of Credit includes a balance forward of $277,423.13 (principal only),
leaving a remaining Line of Credit of $722,576.87 as of the date of this
Agreement.

 

5.              NO PREPAYMENT PREMIUM. Borrower may pay all or any portion of
the amount due hereunder at any time without premium. Early payments will not,
unless otherwise agreed by Lender in writing, relieve Borrower of its obligation
to continue to make payments of accrued, unpaid interest. Rather, early payments
will reduce the principal balance due.

 

6.              LINE OF CREDIT. Borrower hereby requests and authorizes the
Lender to make Advances to Borrower during the term hereof, and in connection
with each Advance to: (a) reduce the funds available hereunder by, and credit to
the Borrower’s demand deposit account (or such other account as agreed upon by
the parties) with the Lender, the proceeds of Advances hereunder requested by
the Borrower pursuant to request form(s) satisfactory to and received by the
Lender or at the option of Lender by telephone call by Borrower’s duly
authorized representative; (b) enter into the records maintained by the Lender
with respect to each Advance, all interest accruals, payments, other charges or
items arising hereunder or otherwise properly chargeable or creditable to the
Borrower’s account in accordance with generally accepted accounting principles
or Lender’s standard bank policies, practices and fee schedules as they may be
amended from time to time; and (c) render to Borrower a monthly statement of
interest and the then outstanding principal balance due hereunder. Each such
statement shall be considered accepted by and conclusively binding upon Borrower
unless Borrower gives Lender written notice of exceptions within sixty (60) days
of the receipt of said statement by Borrower.

 

This Agreement evidences a revolving line of credit. Upon duly authorized
written request from Borrower, Lender may, but is not obligated to, make
Advances under this Agreement pursuant to oral requests by Borrower. In such
case, Lender reserves the right to require Borrower to confirm all oral requests
in writing on the day of the request. All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above. The following person is currently authorized to request
Advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender’s address shown above, written notice of revocation of
his authority: Michael Brigham. Borrower agrees to be liable for all sums either
(A) advanced in accordance with the instructions of an authorized person or (B)
credited to any of Borrower’s accounts with Lender. The unpaid principal balance
owing hereunder at any time may be evidenced by endorsements on this Agreement
or any schedules attached hereto or by Lender’s internal records, including
daily computer print-outs.

 

Lender will have no obligation to advance funds under this Agreement if: (A) an
Event of Default has occurred and is continuing, or (B) an event has occurred
which with the passage of time or giving of notice if left uncured would
constitute an Event of Default hereunder.

 

7.              WAIVE JURY. Borrower hereby expressly and voluntarily waives any
and all rights, whether arising under the United States or Maine Constitution,
any Rules of Civil Procedure, common law or otherwise, to demand a trial by jury
in any action, suit, proceeding or counterclaim involving Lender as to any
matter, claim or cause of action whatsoever arising out of or in any way related
to this Agreement or any loan with Lender or any of the transactions
contemplated between the parties.

 

8.              GOVERNING LAW. This Agreement is being executed by the parties,
delivered by Borrower and accepted by Lender in New York, NY and shall be
governed by and construed in accordance with the laws of the State of New York
to the maximum extent the parties may so lawfully agree. Borrower hereby submits
to the jurisdiction of any state or federal court located within the State of
New York, to the jurisdiction of any state, federal or other court of the United
States of America, the State of New York, or any other state, district,
commonwealth, territory, county, province, or country in which assets owned by
Borrower are or may be located (including jointly with others). Notwithstanding
any provision herein or in any instrument now or hereafter securing this
Agreement, the total liability for payments in the nature of interest shall not
exceed the limits imposed by the usury laws of said State.

 

 

 



 

9.              DISHONERED ITEM FEE. Borrower will pay a fee to Lender of $50.00
if Borrower makes a payment under this Agreement and the check or preauthorized
charge with which Borrower pays is later dishonored.

 

10.              SUCCESSOR INTERESTS. The terms of this Agreement shall be
binding upon Borrower, and upon Borrower’s successors and assigns, and shall
inure to the benefit of Lender and its successors and assigns.

 

11.              GENERAL PROVISIONS. Lender may delay or forgo enforcing any of
its rights or remedies under this Agreement without losing them. Borrower and
any other person who signs, guarantees, or endorses this Agreement, to the
extent allowed by law, waive presentment, demand for payment, and notice of
dishonor. Upon any changes in the terms of this Agreement, and unless otherwise
expressly stated in writing, no party who signs this Agreement or any guaranty
or security agreement of any kind, whether as maker, guarantor, accommodation
maker or endorser, shall be released from liability. All such parties agree that
Lender may renew or extend repeatedly and for any length of time this Agreement
or release any party or guarantor or collateral without thereby releasing
Borrower or any guarantor from liability hereunder. Neither Borrower nor any
guarantor will be released from liability hereunder if Lender fails to realize
upon or perfect Lender’s security interest in any collateral, releases any
obligor, guarantor or collateral, extends, renews or modifies the terms hereof
or otherwise takes any action deemed necessary by Lender with or without the
consent of or notice to anyone and even over objection. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several. In the event any provision of this
Agreement shall be determined by a court of competent jurisdiction to be invalid
or unenforceable, said provision shall be deemed to be deleted and this
Agreement modified accordingly and in such manner as to give effect to all other
provisions hereof to the maximum extent possible with only the invalid or
unenforceable provisions removed.

 

This Agreement and each Advance hereunder are for a business, commercial or
agricultural purpose and not for a personal, consumer or household purpose.

 

Whenever notice, demand or a request may properly be given to Borrower under
this Agreement, the same shall always be sufficient if in writing and deposited
in the United States mails, certified mail, postage prepaid, return receipt
requested, addressed to Borrower either at the address given in this Agreement
as Borrower’s address, or the business address given in writing to Lender hereof
by Borrower more than thirty (30) days prior to the date Lender sends Borrower
the notice in question. Any notice, demand or request hereunder shall be treated
as having been given two (2) business days after deposit in the United States
mails, by certified or registered mail, postage prepaid, and return receipt
requested, or upon the date of hand delivery if delivered on a business day.

 

In witness hereof the parties hereto have EXECUTED THIS AGREEMENT AS A SEALED
INSTRUMENT, as of the day and year first above written.

 

Alternative Investment Corporation, Borrower         By: /s/ Antonio Treminio  
Antonio Treminio   Chief Executive Officer & Director     Alternative Strategy
Partners Pte Ltd, Lender         By: /s/ Yuhi Horiguchi   Yuhi Horiguchi   Chief
Executive Officer & Director


 